UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JERONE MCDOUGALD, : Case No. 2:19-cv-257

Plaintiff, : Judge Timothy S. Black
VS. : Magistrate Judge Stephanie K.

Bowman

ANDREW EDDY, et ai.,

Defendants.

DECISION AND ENTRY

ADOPTING THE REPORTS AND RECOMMENDATIONS
OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 10, 17)

This case is before this Court pursuant to the Order of General Reference to
United States Magistrate Judge Stephanie K. Bowman.

On January 25, 2019, Plaintiff filed a motion to proceed in forma pauperis. (Doc.
1). On April 22, 2019, this Court issued an Order: (1) denying Plaintiff's motion to
proceed in forma pauperis; and (2) ordering Plaintiff to pay the full $400 filing fee within
30 days (the “First Pauperis Order”).' (Doc. 6). Subsequently, the Magistrate Judge
issued an Order, reiterating that Plaintiff was required to comply with the First Pauperis
Order (the “Second Pauperis Order’). (Doc. 13).

On April 29, 2019, Plaintiff appealed the First Pauperis Order. (Doc. 7). And on
October 2, 2019, Plaintiff appealed the Second Pauperis Order. (Doc. 14). With respect

to each appeal, Plaintiff filed a motion to proceed in forma pauperis on appeal. (Docs. 8,

 

' More specifically, the Court adopted the Magistrate Judge’s well-reasoned Report and
Recommendation, recommending as much. (Doc. 4).
15). The Sixth Circuit has dismissed each of Plaintiff's appeals for want of prosecution.
(Docs. 12, 18). However, Plaintiff's motions to proceed in forma pauperis on appeal
remain pending. (Docs. 8, 15).

The Magistrate Judge has issued two Reports and Recommendations,
recommending the denial of Plaintiff's motions to proceed in forma pauperis on appeal.
(Docs. 10, 17). In each Report and Recommendation, the Magistrate Judge confirms that
[Plaintiff] is prohibited from obtaining pauper status on appeal pursuant to the ‘three
strikes’ provision set forth in 28 U.S.C. § 1915(g).” (Doc. 10 at 1-2; Doc. 17 at 2).
Plaintiff has not objected (timely or otherwise) to either Report and Recommendation.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), this Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo all
of the filings in this matter. Upon consideration of the foregoing, this Court finds that the
Reports and Recommendations should be and are hereby adopted in their entirety.

Accordingly:

lis This Court ADOPTS the Reports and Recommendations (Docs. 10, 17);

2. This Court DENIES Plaintiff's motions to proceed in forma pauperis on
appeal (Docs. 8, 15); and

3, This Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of
this Order would not be taken in good faith.

IT IS SO ORDERED.

Date: a0 }0
\ WV AN

 

 
